ORI                l
       Jfn tbe Wniteb ~tates <!ourt of jfeberal <!laints
                                       No. 16-1 ?lOC
                                  (Filed January 6, 2017)
                                 NOT FOR PUBLICATION

* * * * * * * * * * * * * * * * * *                                       FILED
                                          *                             JAN - 6 2017
                                          *
GORDON R. HOLMES,                         *                            U.S. COURT OF
                                          *                           FEDERAL CLAIMS
                    Plaintiff,            *
                                          *
       v.                                 *
                                         *
THE UNITED STATES,                       *
                                         *
                    Defendant.           *
                                         *
* * * * * * * * * * * * * * * * * *

                                        ORDER

       The court hereby requests plaintiff's consent to the court's referral of this
case to the Court of Federal Claims Bar Association Pro Bono/Attorney Referral
Pilot Program for the potential representation of plaintiff by counsel.

       In the event that plaintiff consents to such referral, the court makes no
representation that the Bar Association will be successful in identifying possible pro
bono counsel for plaintiff. If the Bar Association is able to identify possible counsel,
plaintiff is not obligated to engage any particular attorney, nor is an attorney
obligated to represent plaintiff. The court does not endorse representation by a ny
individual attorney. All decisions concerning representation, if any, will be by
mutual agreement between plaintiff and an attorney.

       Accordingly, on or before Monday, January 23, 2017, plaintiff shall file a
notice indicating whether h e consents to referral of this case to the Court of Feder al
Claims Bar Association Pro Bono/Attorney Referral Pilot Program.

IT IS SO ORDERED.